DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims Status
Claims 1-20, 28 and 29 were previously canceled.
Claims 21-27 are canceled via Examiner Amendment, below.
Claims 36, 37, 39 and 40 are amended via Examiner Amendment, below.
Claims 30-42 are pending and allowable, as set forth below.


Response to Arguments
Applicant’s proposed amendments, filed 10/29/2021, entered via Examiner’s Amendment below, overcome the previous claim objections and claim rejection under 35 USC 112(a) and 35 USC 112(b).  The rejections under 35 USC 112(a) and 35 USC 112(b) have been withdrawn.



Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Jonathan Theilbar on 12/16/2021.
The application has been amended as follows: 

In the Title
METHOD FOR CONFIGURING GUEST CHECKOUT OPTIONS 

In the Claims

Claims 21-27 are cancelled.

36.	(Currently Amended)	The method of claim 34 further comprising denying the subsequent guest transaction request when the user declines to create the non-guest account.
37.	(Currently Amended)	The method of claim 34 further comprising executing the subsequent guest transaction request in response to the user creating the non-guest account.
39.	(Currently Amended)	The method of claim 30 further comprising determining the predetermined threshold number of transactions based on past behavior of users in certain demographics.
40.	(Currently Amended)	The method of claim 39 , wherein the certain demographics include at least one of high net worth users or low net worth users.

Reasons for Allowance

Claims 30-42 are allowable over the prior art.  The following is an examiner’s statement of reasons for allowance: 

Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of the applicant's invention. The claims are allowable as follows:
While previously cited art and subsequent art teaches transmitting a hypertext transfer protocol (HTTP) cookie to a user computing device associated with a user, the HTTP cookie being identifiable as associated with the user; receiving a guest transaction request for a guest transaction from the user computing device; identifying the HTTP cookie on the user computing device; associating the identified HTTP cookie with the user; and determining a guest transaction total is less than a predetermined threshold number of transactions; no relevant prior art teaches determining a guest transaction total based on a number of prior guest transactions associated with the user (associated with the identified HTTP cookie); and in response to the determination that the guest transaction total is less than a predetermined threshold number of transactions, generating a notification indicating a number of additional guest transactions available to the user.
The NPL Reference cited in the 11/22/2019 IDS teaches using cookies to identify customers during online checkout, but does not teach determining a guest transaction total based on a number of prior guest transactions associated with the user (associated with the identified HTTP cookie); and in response to the determination that the guest transaction total is less than a predetermined threshold number of transactions, generating a notification indicating a number of additional guest transactions available to the user.

The examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention.  The combination of features as claimed would 
It is thereby asserted by the examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND LOHARIKAR whose telephone number is 571-272-8756.  The examiner can normally be reached Monday through Friday, 9am – 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached at 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684